Order filed January 3, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00939-CV
                                    ____________

                     CHARLES FREEMAN JR, Appellant

                                        V.

                    KENT DICKERSON, ET AL, Appellees


                    On Appeal from the 136th District Court
                           Jefferson County, Texas
                       Trial Court Cause No. D-194,417

                                    ORDER

      Appellant’s brief was due December 13, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 3, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                             PER CURIAM